Citation Nr: 0947253	
Decision Date: 12/14/09    Archive Date: 12/24/09

DOCKET NO.  07-03 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an effective date earlier than May 28, 2005, 
for the award of service connection for schizo-affective 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel




INTRODUCTION

The Veteran served on active duty from April 1997 to October 
1997, from February 2001 to October 2001, and from January 
2003 to January 2005.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision of the 
Hartford, Connecticut, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
schizo-affective disorder and assigned a 100 percent 
evaluation, effective May 28, 2005.

In a January 2007 rating decision, VA determined that the 
Veteran was incompetent for VA purposes.  The Veteran did not 
contest such finding.  VA has assigned the appellant as the 
Veteran's conservator.  


FINDING OF FACT

The evidence reasonably establishes that the Veteran's 
schizo-affective disorder had its onset in service.  


CONCLUSION OF LAW

The criteria for an effective date of January 29, 2005, for 
the award of service connection for schizo-affective disorder 
have been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.400(b)(2)(i) (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 
5126 (West 2002 & Supp. 2009) defines VA's duty to notify and 
assist the claimant in the development of a claim.  See also 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements require VA to notify the claimant of 
any evidence that is necessary to substantiate the claim, as 
well as the evidence VA will attempt to obtain and which 
evidence the claimant is responsible for providing. 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The U.S. 
Court of Appeals for the Federal Circuit and the U.S. Court 
of Appeals for Veterans Claims have held that once a claim is 
granted, the claim is substantiated and additional VCAA 
notice is not required.  See Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  Therefore, VCAA notice requirements are satisfied in 
the matter of an effective date claim flowing downstream from 
the appeal of a rating decision granting service connection 
benefits, as is the case here.

Nevertheless, VA provided the adequate notice of how 
effective dates are assigned in the January 2007 statement of 
the case.  The appellant's arguments as to why the Veteran is 
entitled to an earlier effective date show that she has 
actual knowledge of the evidence necessary to substantiate an 
earlier effective date.  

As to the duty to assist, of record are private medical 
records and VA treatment records, including a VA examination 
report.  The appellant has not informed VA of any outstanding 
evidence necessary for consideration of the claim.

The Board notes that the RO attempted to obtain the Veteran's 
service records to no avail.  Some service records are in the 
claims file, but were submitted by the appellant.  The RO did 
not make a finding of unavailability and, instead, determined 
that it did not need the records to grant service connection 
and evaluate the level of severity of the disability.  The 
Board agrees with this rationale since the RO granted the 
benefit sought; however, the effective date assigned is now 
at issue, and thus those records would be relevant.  

The Board finds the Veteran has not been prejudiced by VA's 
lack of further attempts to obtain the records because it is 
granting an effective date going back to the day following 
the Veteran's discharge from service, which is both the 
earliest effective date that can be assigned in this case and 
is the effective date the appellant has specifically 
requested.  In this case, the earliest possible date 
permitted by the effective date regulations has been granted, 
so that an earlier effective date is not legally possible.  
In cases such as this, where a claim cannot be substantiated 
because there is no legal basis for the claim, or because 
undisputed facts render the claimant ineligible for the 
claimed benefit, VA is not required to meet the duty to 
assist a claimant.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (where the law is dispositive, the claim must be 
denied due to a lack of legal merit); Dela Cruz v. Principi, 
15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 
129 (2002); see also VAOPGCPREC 5-2004.  In addition, the 
appellant has been afforded a meaningful opportunity to 
participate in the adjudication of the claim for an earlier 
effective date.  

Effective Date Analysis

The Veteran was discharged from the most recent period of 
service on January 28, 2005.  A service record shows that he 
was discharged due to a "physical disability," but the 
record (nor any other record in the claims file) does not 
indicate what disability was involved.  Private medical 
records show the Veteran was hospitalized at a private 
facility on May 28, 2005, for paranoid schizophrenia.  The 
appellant, as conservator for the Veteran, filed a claim for 
service connection for a psychotic disorder that was received 
on June 10, 2005, which is within one year of the Veteran's 
separation from service on January 28, 2005.  

In this case, the RO initially assigned an effective date for 
service connection of May 28, 2005, based on its finding that 
this was the first evidence establishing that the Veteran had 
a psychotic disorder.  In other words, it granted the claim 
based upon presumptive service connection, as a psychosis is 
a chronic disease and it was first diagnosed within one year 
following discharge from service.  See 38 U.S.C.A. §§ 1101, 
1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309, 3.400(b)(2)(ii) 
(2009).  The appellant contends on behalf of the Veteran that 
the effective date should go back to the day following the 
Veteran's discharge from service, that is, January 29, 2005.

The assignment of effective dates of VA awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on a claim for service connection and a claim 
reopened after final adjudication "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a).  The effective date of an award of 
disability compensation to a veteran shall be the day 
following discharge or release if the application is received 
within one year from such discharge or release.  38 U.S.C.A. 
§ 5110(b)(1).

The statute does not distinguish between direct and 
presumptive service connection; however, the implementing 
regulation does make such a distinction.  Under 38 C.F.R. 
§ 3.400(b)(2)(i), which addresses direct service connection, 
the regulation provides that the effective date for direct 
service connection will be the day following discharge from 
service if the claim is received within one year following 
discharge from service.  Direct service connection is awarded 
when the disease or injury was actually incurred in service.  
38 C.F.R. § 3.303 (2009).  Under 38 C.F.R. § 3.400(b)(2)(ii), 
which addresses presumptive service connection, the 
regulation provides that the effective date will be date 
entitlement arose if the claim is received within one year 
after separation from active duty.  Presumptive service 
connection is awarded when the "chronic" disease, such as 
schizo-affective disorder, is first manifested to a 
compensable degree within one year following discharge from 
service.  38 C.F.R. § 3.307(a)(3) (2009).

After having carefully reviewed all the evidence of record, 
the Board concludes that the evidence supports an effective 
date of January 29, 2005, for the award of service connection 
for schizo-affective disorder.  While the evidence does not 
show that a medical professional diagnosed the Veteran with a 
psychotic disorder prior to May 26, 2005, other evidence in 
the claims file reasonably establishes the Veteran's 
psychotic disorder had manifested prior to his release from 
service.  For example, in an e-mail, dated January 5, 2005, 
the appellant (the Veteran's mother) described behavior the 
Veteran was exhibiting that would indicate a psychotic 
disorder.  Further, when the Veteran was hospitalized in May 
2005 for paranoid schizophrenia, the appellant reported the 
Veteran had started decompensating during service in December 
2004, and she provided specific examples that indicate a 
psychotic disorder was shown at that time.

The Board finds that the appellant's January 2005 e-mail and 
report of medical history at the time the Veteran was 
hospitalized in May 2005 are credible, which would reasonably 
establish that the disability had its onset in service.  
Resolving all 


reasonable doubt in favor of the Veteran, an effective date 
of January 29, 2005, for the award of direct service 
connection for schizo-affective disorder, is granted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.400(b)(2)(i) (2009).


ORDER

An effective date of January 29, 2005, for the award of 
service connection for schizo-affective disorder is granted.


________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


